i          i      i                                                                               i        i        i




                                     MEMORANDUM OPINION


                                              No. 04-08-00402-CR

                                     IN RE Luis Ray JARAMILLO, Jr.

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: July 30, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Luis Ray Jaramillo, Jr. has filed a pro se petition for a writ of mandamus,

complaining of the trial court’s failure to rule on various documents filed in two of his pending

criminal cases. Relator acknowledges he is represented by trial counsel. We conclude any original

proceeding on the issue presented should be presented by relator’s trial counsel. Relator is not

entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).

The absence of a right to hybrid representation means relator’s pro se mandamus petition will be

treated as presenting nothing for this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d
1
           This proceeding arises out of Cause Nos. 2006-CR-5268 and 2006-CR-8791, styled State of Texas v. Luis Ray
Jaramillo, Jr., pending in the 144th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl
presiding.
                                                                                  04-08-00402-CR

806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). Accordingly, relator’s mandamus

petition is denied.

                                                    PER CURIAM



DO NOT PUBLISH




                                              -2-